Title: To James Madison from the Citizens of Natchez, Mississippi Territory, 29 July 1812 (Abstract)
From: Natchez, Mississippi Territory Citizens
To: Madison, James


29 July 1812. Present the resolutions adopted at a meeting in Washington, Mississippi Territory, of which Beverly R. Grayson was appointed chairman and Capt. Hunter Holmes was appointed secretary.
“Whereas it is the opinion of this meeting that our Government, after having exhausted the peaceful course of dignified remonstrance, and having done all that justice could require or wisdom dictate, to maintain the peace of the nation, has been ultimately compelled to vindicate the rights essential to the sovereignty and independance of our country against the unjust pretensions and aggressions of the British Government by an appeal to the last resort of injured nations, and it becomes the people of the United States to meet the solemnity of the crisis with the most patriotic intrepidity, and to manifest their vigilance and zeal in the discharge of all those duties incident to the occasion; as also to prepare to endure the deepest sacrifices, and efficiently to unfold those energies which have been perhaps from a native love of peace too long quiescent—Therefore,
“Resolved, That as a constituent part of those people, we hold it an inviolable duty to proclaim to our fellow citizens, and to the world, our sincere approbation of the conduct of the government; and that in life, we will not be classed with those who may ingloriously shrink from the contest before us—a contest forced upon us by the boundless arrogance of an insulting foe, & marked in the strongest hostility to our personal safety and neutral rights.
“Resolved, That whatever course ‘the rights, the interest and the honor of our country’ may require of Congress towards the government of France, we will in the plenitude of American feelings and pride, support with a promptitude and energy co-extensive with our lives, our fortunes and our dearest reputations.
“Resolved, That the present moment is propitious for an ample developement and systematic display of the internal resources of our country; and that in our growing manufactories and internal improvements we recognize the best succedaneum for the temporary sufferings of our commerce, which we will encourage by discarding from our use every possible article of British production.
“Resolved, That as this southern section of our union is considered most susceptible of hostile intrusion, and doubtless from its fertility of soil, and other local advantages is a strong temptation to European ambition and cupidity, we acknowlege the wisdom and policy of our government for extending to our benefit the talents, experience and approved patriotism of General James Wilkinson who is destined by the order of our parent government to act in unison with our worthy and sensible Executive, Governor Holmes, in whom we confidently rely, and will cheerfully obey; believing that in the concurrence of such virtues and principles we distinctly see the presages of safety and of victory.
“Resolved, That although we have no distinct participation in the election of a President of the United States, yet we acknowlege an enlivened interest in so important an event; and confiding as we do most cordially in the abilities, firmness and virtues of James Madison, we approbate the prudential recommendation, made by gentlemen of Congress in their individual capacities, of his re-election as Chief Magistrate of the Union, more especially at such an eventful period of national trial, when experience in the great national administration ought to prevail over the hazards incident to a change of men, and innovation of system.
“Resolved, That although the tenor of our principles and the habits of our lives are opposed to violations of regular order, yet the opposite characteristics of peace and war, marking widely the range of propriety in speech and action, we hold it not only an absolute duty, but it shall be our pride to resist and hush to silence in time of war, ther [sic] utterance of sentiments and doctrines tending to sow the seed of discontent & sedition among our citizens, or the encouragement of our enemies by persons who live in the bosom of our land, fatten upon the blessings of our government, soil and clime; and, that in the ‘Whiggery’ and examples of our forefathers, as well as in the manly check of recent treason, we observe precedents of laconic energy, which we may find expedient to emulate if the intrusions of ‘Toryism’ should be pressed upon us.
“Resolved, That the preceding resolutions be published in the Chronicle, Mississippi Republican and National Intelligencer, and that a copy thereof be sent to the President of the U. States, and to the Executive of this Territory, subscribed by the names of the chairman and secretary.”
